                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH HUSSAN LOMAX                               :      CIVIL ACTION
                                                  :
              v.                                  :
                                                  :
ANDREW SAUL, Commissioner of                      :
Social Security1                                  :      NO. 19-227

                            MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                              January 29, 2020

       In this appeal of the denial of his applications for disability insurance benefits and

supplemental security income, Plaintiff presents a single issue that the Administrative

Law Judge (“ALJ”) who adjudicated his case was not properly appointed pursuant to the

Appointments Clause of the United States Constitution. Doc. 14 at 3-7; Doc. 18 at 1-4

(both citing Lucia v. SEC, __ U.S. __, 138 S. Ct. 2044 (2018)). Defendant does not

dispute the impropriety of the ALJ’s appointment, but claims that Plaintiff forfeited the

claim by failing to raise it at any point in the administrative proceedings. Doc. 15 at 2-

12.2 On July 18, 2019, Defendant filed a motion to stay consideration of the case

pending a decision on this issue by the Third Circuit Court of Appeals, Doc. 16 (citing

Cirko v. Berryhill, No. 19-1772 (3d Cir.) and Bizarre v. Berryhill, No. 19-1773 (3d Cir.)),



       1
       Andrew Saul became the Commissioner of Social Security on June 17, 2019, and
should be substituted for the former Acting Commissioner, Nancy Berryhill, as the
defendant in this action. Fed. R. Civ. P. 25(d).

       2
       The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judge (Pilot Program) (E.D. Pa. Sept. 4, 2018); Doc. 9.
which Plaintiff opposed. Doc. 17. I had not yet considered the motion when the Third

Circuit decided the issue and concluded that the Appointments Clause challenge is not

subject to exhaustion in the agency appellate process, and that the appropriate remedy is

remand for a new administrative hearing before a constitutionally appointed ALJ other

than the one who presided over the claimant’s first hearing.

         Consistent with the Third Circuit’s decision, I will remand this case pursuant to

Cirko v. Commissioner of Social Security and Bizarre v. Commissioner of Social

Security, __ F.3d __, 2020 WL 370832 (3d Cir. Jan. 23, 2020), for consideration by a

constitutionally appointed ALJ other than the one who previously adjudicated Plaintiff’s

claim.

         Appropriate Orders follow.
